                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



J.S.T. CORPORATION,

      Plaintiff,

v.                                                                   Case No. 15-13842

ROBERT BOSCH LLC,                                                   HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

     Defendants.
___________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION NO. 9 (Doc. 405)
                                AND
      GRANTING IN PART BOSCH’S MOTION TO COMPEL (Docs. 308, 309)

                                            I.

      This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

      The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued an Amended Report and Recommendation

No. 9 Regarding Bosch’s Motion to Compel (Docs. 308, 309), recommending that the

motion be granted in part and denied in part. (Doc. 405). The parties did not lodge any

objections with the Expert Advisor.
                                             II.

       The Court, having considered the matter, agrees with the findings and

recommendations of the Expert Advisor. Accordingly, Amended Report and

Recommendation No. 9 is ADOPTED as the findings and conclusions of the Court.

Specifically,

       1. JST is precluded from introducing into evidence on summary judgment or at

       trial any document that JST obtained from JST Mfg. Co. or JST GmbH during the

       course of this litigation, subject to the caveats described in footnote 5 of the

       Amended Report and Recommendation No. 9;

       2. Bosch’s request for a 30(b)(6) deposition of JST Mfg. Co. is DENIED;

       3. Bosch’s request to inspect and videotape its inspection of the JST Mfg. Co.

       plant is DENIED; and,

       4. Bosch’s request for further production and a supplemental response to

       Interrogatory No. 15 is DENIED.

       SO ORDERED.


                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE

Dated: 6/3/2019
      Detroit, Michigan




                                             2
